PER CURIAM.
The Employer/Carrier appeal an order of the Judge of Compensation Claims determining that the employer authorized Dr. Bon-trager to treat the claimant for compensable injuries (cervical tension and neck pain) sustained in the industrial accident. We reverse. Competent substantial evidence does not support this finding. Although the claimant’s supervisor suggested she visit Dr. Bontrager, the record does not support her contention the referral was in the context of a workers’ compensation claim. Dr. Bon-trager treated the claimant for cervical tension and neck pain, but the majority of his treatment, coinciding with the claimant’s primary complaint, was for low back pain, which the JCC found noncompensable. We thus conclude that the record contains neither direct nor circumstantial evidence to support the' JCC’s finding that the employer authorized Dr. Bontrager.
REVERSED.
JOANOS, KAHN and WEBSTER, JJ., concur.